Citation Nr: 1128436	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss prior to March 13, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss prior to November 18, 2009.

3.  Entitlement to an evaluation in excess of 60 percent for bilateral hearing loss from November 18, 2009.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from September 1943 to December 1945.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO).

The Veteran requested a video-conference hearing in connection with the current claims.  The hearing was scheduled and subsequently held in December 2007 and the Veteran testified before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is of record.  The Veteran was also inexplicably scheduled for another video-conference hearing in May 2009.  That same month, the Veteran withdrew his request for this hearing and asked that the Board make a decision in his case based on the record as submitted in May 2009.  

The Veteran's claims were previously before the Board in January 2008, August 2009, and February 2011 and remanded at that time for additional evidentiary development, to include asking the Veteran to identify records pertinent to his claim, obtaining outstanding VA treatment records, and affording the Veteran a VA audiology examination.  For reasons discussed in greater detail below, the Board finds substantial compliance with the remand orders.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Prior to March 13, 2008, the Veteran's hearing loss did not exceed Level VII in the right ear and did not exceed Level IV in the left ear.  


2.  Effective March 13, 2008, the Veteran's hearing loss was to Level XI in the right ear and to Level VI in the left ear.  

3.  From November 18, 2009, the Veteran's hearing loss did not exceed Level XI in the right ear and did not exceed Level VII in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to March 13, 2008, the criteria for an evaluation in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  Effective March 13, 2008, the criteria for an evaluation of 50 percent, but not higher, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  From November 18, 2009, the criteria for an evaluation in excess of 60 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected bilateral hearing loss has gotten worse and that this decline warrants a higher disability evaluation.  The Veteran filed his original service connection claim for bilateral hearing loss in April 2002.  The RO awarded service connection for bilateral hearing loss in a rating decision dated December 2002.  The RO evaluated the Veteran's bilateral hearing loss disability as 10 percent disabling under 38 C.F.R. 4.85, Diagnostic Code 6100, effective April 30, 2002.  

The Veteran filed the current increased rating claim in March 2006.  The RO increased the Veteran's disability evaluation to 20 percent under Diagnostic Code 6100, effective March 6, 2006.  See September 2006 rating decision.  Following the submission of additional evidence, the Veteran's disability evaluation was increased to 40 percent under Diagnostic Code 6100, effective March 13, 2008.  See April 2008 rating decision.  Effective November 18, 2009, the RO increased the Veteran's disability evaluation under Diagnostic Code 6100 to 60 percent.  See December 2010 rating decision.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

The present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code, which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the United States Court of Appeals for Veterans Claims (Court) in Hart, the evidence shows a variance in the signs and symptoms of the Veteran's service-connected bilateral hearing loss disability during the claim period such that staged ratings are for application beyond that which was already assigned.

Disability evaluation for hearing impairment is derived from the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI.  Tables VI and VII as set forth in 38 C.F.R. § 4.85(h) are used to calculate the rating assigned.  Table VIa is used to assign a rating based on puretone average alone when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2010).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides that:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Factual Background and Analysis

The Veteran was afforded a VA Compensation and Pension (C&P) audiology examination in April 2006.  The examiner reviewed the claims file.  The Veteran reported subjective complaints of bilateral hearing loss (right worse than left) and intermittent right ear tinnitus.  The Veteran also reported difficulty understanding speech in noisy situations.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
70
70
75
80
LEFT
50
55
65
65

The average puretone hearing loss at that time was 74 decibels in the right ear and 59 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 60 percent in the right ear and 76 percent in the left ear.  According to the examiner, the results of the audiometric testing showed moderately severe to severe sensorineural hearing loss in the right ear with poor discrimination.  The left ear showed mild gradually sloping to a moderately severe sensorineural hearing loss with fair discrimination.  The impression was moderately severe to severe sensorineural hearing loss in the right ear and gradually sloping mild to moderately severe sensorineural hearing loss in the left ear.  These results correspond to Level VII in the right ear and to Level IV in the left ear pursuant to Table VI.  Although an exceptional pattern of hearing impairment is shown in the right ear under 38 C.F.R. § 4.86(a), using Table VIA, the level of impairment based on the puretone average in the right ear is only Level VI.  
  
The examiner also stated that the Veteran's bilateral hearing loss disability would not preclude employment.  With or without amplification, the examiner stated that the Veteran would be expected to hear fairly well in quiet situations while people were speaking at close range.  Even with the use of hearing aids, the Veteran would be expected to have difficulty understanding speech in noisy environments and in situations with limited visual cues from the speaker.  The Veteran was subsequently prescribed hearing aids at a VA medical facility in May 2006.  
  
Also associated with the claims file is an VA audiology consultation note dated March 2007.  Audiometric testing revealed moderately severe to severe sensorineural hearing loss with very poor speech discrimination in the right ear.  The left ear showed normal hearing to severe sensorineural hearing loss with fair speech discrimination.  According to the examiner, there was no significant changes in thresholds were compared to a 2004 examination.  The Board is aware that puretone threshold results from this examination are associated with the claims file.  However, as this examination did not measure the Veteran's auditory acuity at 3000 Hz, the measurements contained in this report are inadequate for evaluation purposes.  

The Veteran also testified in support of the current claim in December 2007.  Specifically, the Veteran testified that the hearing loss disability was worse in the right ear and that he had difficulty understanding conversational speech, hearing in crowds, talking on the telephone, and hearing the television.  It was noted that the Veteran used hearing aids bilaterally.  According to the Veteran, his hearing loss disability worsened since a 2004 examination.  The Veteran also stated that his hearing loss disability precluded employment even though the Veteran, at age 82, denied working since the early 1990s.  

The Veteran was afforded another VA C&P audiology examination in March 2008.  The examiner reviewed the claims file.  The Veteran reported subjective complaints of difficulty understanding speech in most situations without the use of hearing aids.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
75
75
75
80
LEFT
50
65
75
80

The average puretone hearing loss at that time was 76 decibels in the right ear and 68 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 28 percent in the right ear and 72 percent in the left ear.  According to the examiner, the results of the audiometric testing showed severe sensorineural hearing loss in the right ear with very poor speech discrimination scores.  The left ear showed normal hearing in the low frequencies falling to severe sensorineural hearing loss with fair speech discrimination scores.  The impression was bilateral sensorineural hearing loss.  These results correspond to Level XI in the right ear and to Level VI in the left ear pursuant to Table VI.  Although an exceptional pattern of hearing impairment is shown in the right ear under 38 C.F.R. § 4.86(a), using Table VIA, the level of impairment based on the puretone average in the right ear of 76 is only Level VI.  

The examiner also stated that given the Veteran's hearing loss, poor speech understanding ability, and vision, the Veteran was considered a poor candidate for employment.  In support of this conclusion, the examiner noted that the Veteran essentially had mild to severe sensorineural hearing loss in the left ear and a flat, severe sensorineural hearing loss in the right ear.  Without the use of hearing aids, the examiner stated that the Veteran would be expected to have a significant difficulty understanding speech at a conversational level due to the extent of the hearing loss bilaterally throughout the major speech frequencies.  According to the examiner, a raised voice level would be necessary to communicate with the Veteran without the use of amplification.

Moreover, the examiner stated that given the type and extent of the Veteran's hearing loss, the Veteran would be expected to have difficulty understanding speech in background noise or competing environments even with the use of hearing aids.  The examiner also pointed out that the sensorineural nature of the Veteran's hearing loss resulted in deficits which could not be corrected with hearing aid use.  As such, the examiner noted that the Veteran would be expected to have difficulty localizing sound and detecting puretone frequency sounds (i.e., alarms or ringing telephones).    The examiner described the Veteran as "particularly disadvantaged" because his right ear was unable to clearly distinguish speech sounds even with hearing aid use.  The Veteran was overly reliant on his left ear since he was also unable to gain extra visual cues as a result of poor vision.  

The Veteran was afforded another VA C&P audiology examination in November 2009.  The examiner reviewed the claims file.  According to the examiner, it was noted that the Veteran had difficulty understanding in a noisy environment even with the use of bilateral hearing aids.  He also had difficulty localizing sound due to the pronounced nature of his hearing loss as well as difficulty understanding others over the telephone.  He also needed others to frequently repeat themselves.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
85
85
90
95
LEFT
50
75
75
85

The average puretone hearing loss at that time was 89 decibels in the right ear and 71 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 24 percent in the right ear and 60 percent in the left ear.  According to the examiner, the results of the audiometric testing showed severe to profound sensorineural hearing loss in the right ear.  The left ear showed mild to profound sensorineural hearing loss.  The impression was bilateral sensorineural hearing loss with significantly greater loss of hearing in the right ear.  These results correspond to Level XI in the right ear and to Level VII in the left ear pursuant to Table VI.  Although an exceptional pattern of hearing impairment is again shown in the right ear under 38 C.F.R. § 4.86(a), using Table VIA, the level of impairment based on the puretone average in the right ear of 89 is only Level VIII.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for bilateral hearing loss prior to March 13, 2008.  Effective March 13, 2008, the evidence of record supports a 50 percent evaluation, but not higher, for bilateral hearing loss.  The preponderance of the evidence is also against an evaluation in excess of 60 percent for bilateral hearing loss from November 18, 2009.  

As noted above, prior to March 13, 2008, the average puretone thresholds for the right ear, at its worst, as was discussed above, correspond to category VII, and the scores for the left ear correspond to category IV.  The intersection point for these categories under Table VII shows that the bilateral hearing loss does not exceed the levels contemplated for a 20 percent disability rating.  Additionally, an exceptional pattern of hearing loss, which would warrant evaluation under 38 C.F.R. § 4.86, is not shown with respect to the left ear.  See Lendenmann, 3 Vet. App. at 349.   

Effective March 13, 2008, the average puretone thresholds for the right ear, at its worst, as discussed above, correspond to category XI, and the scores for the left ear correspond to category VI.  The intersection point for these categories under Table VII shows that the bilateral hearing contemplated for a 50 percent disability rating, but not higher.  Additionally, an exceptional pattern of hearing loss, which would warrant evaluation under 38 C.F.R. § 4.86, is not shown in the left ear.  See Lendenmann, 3 Vet. App. at 349.

As noted above, from November 18, 2009, the average puretone thresholds for the right ear, at its worst, as was discussed above, correspond to category XI, and the scores for the left ear correspond to category VII.  The intersection point for these categories under Table VII shows that the bilateral hearing loss does not exceed the levels contemplated for a 60 percent disability rating.  Additionally, an exceptional pattern of hearing loss, which would warrant evaluation under 38 C.F.R. § 4.86, is not shown in the left ear.  See Lendenmann, 3 Vet. App. at 349.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also, 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the March 2008 and November 2009 VA C&P examinations were conducted after the examination worksheets were revised to include discussion of the effects of a hearing loss disability on occupational functioning and daily life.  The Veteran routinely stated that he experienced difficulty hearing conversational speech, particularly in noisy situations.  In addition, the November 2009 VA C&P examiner specifically described the functional effects of the Veteran's bilateral hearing loss disability.  

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

While the March 2008 and November 2009 VA examiners addressed the functional effect of the Veteran's hearing loss disability to one degree or another, the Board notes that other evidence of record, to include the Veteran's own testimony at his Board hearing, also adequately addressed this issue.  For the reasons discussed in greater detail below, the Board finds that referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b) in this instance.

The Board finds that there is no evidence that the manifestations of the Veteran's service-connected bilateral hearing loss disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected bilateral hearing loss disability are addressed by the relevant criteria discussed above.  In addition, although significant effects on daily functioning were reported by VA examiners as a result of the Veteran's difficulty hearing, the schedular criteria take into account his difficulty hearing.   
    
It is also pointed out that the assignment of 20, 50, and 60 percent staged schedular disability ratings for bilateral hearing loss shows that the Veteran has commensurate industrial impairment.  See 38 C.F.R. § 4.1.  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability ratings.  Therefore, the Board finds that the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Effective March 13, 2008, the Veteran was awarded TDIU.  See April 2008 rating decision.  To date, the Veteran has not expressed disagreement with the effective date assigned following the award of TDIU.  Therefore, the issue of TDIU is not presently before the Board.  

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The duty to notify in this case was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

In March 2006, prior to the initial unfavorable decision on the claim by the AOJ, the Veteran was informed of the information and evidence needed to establish a disability rating and effective date for the disabilities on appeal pursuant to the Court's decision in Dingess.  For instance, the Veteran was informed to submit evidence showing the nature and severity of his condition, the severity and duration of the symptoms, and the impact of the condition and/or symptoms of the Veteran's employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was also notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.

Following the initial unfavorable decision on the claim by the AOJ, the Veteran was advised in December 2006 to submit information showing that his service-connected bilateral hearing loss disability increased in severity.  In particular, the Veteran was encouraged to submit statements from doctors including physical and clinical findings, results of laboratory tests or x-rays, or dates of examinations or tests.  The Veteran was also advised to submit statements from other individuals who were able to describe from their knowledge and personal observations the manner in which the Veteran's disability became worse.  The Veteran received similar information again in February and September 2008.  The Veteran's claims were subsequently readjudicated following this notice by way of a supplemental statements of the case (SSOC) dated December 2010 and June 2011.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was afforded VA examinations in connection with the current claims in April 2006, March 2008, and November 2009.  These examiners evaluated the Veteran's bilateral hearing loss disability in conjunction with his prior history, described it in sufficient detail so the Board's evaluation of it was an informed one, and provided an opinion with a supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Attempts to obtain the Veteran's records from the Social Security Administration (SSA) were unsuccessful because correspondence from SSA indicated that these records had been destroyed.  The Veteran was informed of this by way of the May 2007 supplemental statement of the case.  

As noted above, the Veteran's claims were originally before the Board in January 2008, August 2009, and February 2011 and remanded at that time for additional evidentiary development, to include asking the Veteran to identify records pertinent to his claim, obtaining outstanding VA treatment records, and affording the Veteran a VA audiology examination.  As noted immediately above, the Veteran was provided with VA examinations and available outstanding records were associated with the claims file.  The Board notes, however, that remand orders dated August 2009 and February 2011 directed the RO/AMC to obtain VA audiology / ENT clinic records from the Memphis, Tennessee VA Medical Center (VAMC) pertaining to the Veteran dated September 2003, November 2003, October 2004, January 2005, and March 2007.

Although these VA records were subsequently associated with the claims file, the Board notes that only the March 2007 audiogram report (with the numerical test results) and the January 2005 ENT note was obtained as requested by the Board.  As discussed above, however, this audiology report was inadequate for evaluation purposes because it contained no puretone measurements at 3000 Hz.  Additional correspondence associated with the claims file indicated that numerical results for tests performed in September 2003, November 2003, and October 2004 were not found.  VA issued a memorandum of unavailability in May 2011 which documented its unsuccessful efforts to locate and associate these audiogram results with the claims file.  The Veteran was notified of this finding in May 2011 and encouraged to submit any records in his possession in accordance with 38 C.F.R. § 3.159(e).  The Veteran submitted no records in response to the May 2011 letter and VA readjudicated the Veteran's claims by way of a June 2011 SSOC.  

For the foregoing reasons, the Board finds substantial compliance with that the requested development.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Thus, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 20 percent for bilateral hearing loss prior to March 13, 2008, is denied.

Effective March 13, 2008, an evaluation of 50 percent for bilateral hearing loss, but not higher, is granted. 

An evaluation in excess of 60 percent for bilateral hearing loss from November 18, 2009 is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


